Citation Nr: 0934519	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-17 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, claimed as adjustment disorder with anxiety 
disorder and depression.

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to an initial disability rating higher than 
10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to 
September 2006.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  In that decision, the RO denied 
service connection for psychiatric disability and for the 
skin disorder pseudofolliculitis barbae.  The RO granted 
service connection for lumbosacral strain, and assigned an 
initial disability rating of 10 percent.  The Veteran has 
since relocated, and his case is being handled through the 
Los Angeles, California, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he has psychiatric disability that 
began during service and has continued since service.  The 
Veteran's service treatment records show that he received 
mental health treatment during service.  In a post-service VA 
mental health examination, the examiner concluded that the 
Veteran did not have any current psychiatric disability.  In 
statements in support of his appeal, the Veteran asserted 
that the VA examination was brief and insufficient to 
determine his condition.  He also reported that his mental 
problems have worsened since separation from service.

In the VA examination, the Veteran reported some current 
symptoms, including sleeping disturbance and anxiety.  The 
examiner indicated that the Veteran did not have any 
diagnosable mental disorder, i.e., that the Veteran was in 
normal mental condition.  The examiner did not explain that 
determination.  Because the examination report leaves 
questions as to the rationale for the examiner's conclusion, 
and because the Veteran contends that his mental problems 
have worsened, the Board will remand the psychiatric 
disability claim for additional evidence.  The Veteran should 
receive a new VA mental health examination.  The practitioner 
who performs the new examination should determine whether the 
Veteran has diagnosable psychiatric disability.  The examiner 
should explain the reasons for the conclusion reached.  
38 C.F.R. § 3.159(c)(4) (2008).

The Veteran contends that he has pseudofolliculitis barbae 
that began during service.  He reports that early in service 
he was found to have that disorder, and was given a waiver 
from shaving that was continued throughout his service.  The 
claims file contains the Veteran's service treatment records.  
Those records do not show any complaint or finding of 
pseudofolliculitis barbae, and do not include any waiver or 
profile exempting the Veteran from shaving.

On VA medical examination in December 2006, the Veteran 
reported the history of pseudofolliculitis barbae during 
service.  The examiner observed that the Veteran had a one 
week growth of the facial hair.  The examiner did not see any 
scarring.  The examiner's diagnoses included 
pseudofolliculitis barbae.  In statements in support of his 
appeal, the Veteran reported that he continued to trim, and 
not shave, his facial hair, to avoid causing new skin bumps.  
He stated that his facial skin nonetheless remained 
constantly itchy and irritated.

Actions on remand should include obtaining the Veteran's 
service personnel records, to search those records for any 
evidence of a shaving waiver or profile.  As the Veteran 
reported current symptoms that were not addressed in the VA 
examination, the Veteran should receive a new skin 
examination, to obtain a clear determination as to whether he 
has pseudofolliculitis barbae, and an opinion as to whether 
any current pseudofolliculitis barbae is consistent with the 
symptoms that he reports having experienced during service.  
38 C.F.R. § 3.159(c)(4).

The Veteran is seeking a disability rating for his 
lumbosacral strain higher than the initial 10 percent rating 
that the RO assigned.  A VA medical examination in December 
2006 provided findings regarding the Veteran's low back that 
address the VA rating schedule criteria for evaluating back 
disabilities.  In his March 2007 notice of disagreement, the 
Veteran asserted that his low back disability limits his 
earning capacity because that disability makes him unable to 
work in the mechanical and hydraulics field for which he was 
trained.

VA may consider an extraschedular rating in cases that are 
exceptional, such that the standards of the rating schedule 
appear to be inadequate to evaluate a disability.  38 C.F.R. 
§ 3.321(b)(1).  Extraschedular ratings under 38 C.F.R. 
§ 3.321(b)(1) are limited to cases in which it is impractical 
to apply the regular standards of the rating schedule because 
there is an exceptional or unusual disability picture, with 
such related factors as frequent hospitalizations or marked 
interference with employment.

The Veteran asserts that his lumbosacral strain affects his 
occupational capacity and functioning.  On remand, the 
Veteran should receive a new VA orthopedic examination, with 
an opinion addressing the extent to which the Veteran's 
lumbosacral strain interferes with current employment and 
with capacity to hold various types of employment, including 
physically demanding employment.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's service personnel 
records, and associate those records with 
his claims file.

2.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
current nature and likely etiology of any 
psychiatric disability.  The examiner must 
be provided with the Veteran's claims file 
for review.  After examining the Veteran 
and reviewing the claims file, 
the examiner should express an opinion as 
to whether the Veteran has any diagnosable 
psychiatric disability.  If the examiner 
finds psychiatric disability, the examiner 
should opine whether it is at least as 
likely as not that any currently diagnosed 
psychiatric disability was incurred in or 
otherwise related to service.  The 
examiner should explain the conclusions 
reached.

3.  Schedule the Veteran for a VA 
dermatology examination to determine the 
current nature and likely etiology of any 
pseudofolliculitis barbae.  The examiner 
must be provided with the Veteran's claims 
file for review.  After examining the 
Veteran and reviewing the claims file, 
the examiner should state whether the 
Veteran has pseudofolliculitis barbae.  If 
the condition is diagnosis, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that any 
current pseudofolliculitis barbae is 
consistent with the symptoms that the 
Veteran reports having experienced during 
service.

4.  Schedule the Veteran for a VA 
orthopedic examination to address the 
current manifestations and potential 
occupational effects of the Veteran's 
service-connected lumbosacral strain.  The 
examiner must be provided with the 
Veteran's claims file for review.  The 
examiner should record findings with 
respect to the Veteran's low back 
disability, including any effects of pain 
on functioning.  The examiner should 
discuss the extent to which the Veteran's 
lumbosacral strain would be expected to 
interfere with the Veteran's current 
employment and with his capacity to hold 
various types of employment, including 
physically demanding employment.  The 
examiner should express an opinion as to 
whether the Veteran's lumbosacral strain 
markedly interferes with employment.

5.  After completion of the above, review 
the expanded record and readjudicate the 
claims.  If any claim remains denied, 
issue a supplemental statement of the case 
and afford the Veteran an opportunity to 
respond.  Thereafter, return the case to 
the Board for appellate review.



The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




